PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pfeiffer et al.
Application No. 16/413,248
Filed: 15 May 2019
For: SYSTEMS AND METHODS FOR PROVIDING PRESCRIBED INFUSION TREATMENTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed January 5, 2022, to revive the above-identified application.


The petition is DISMISSED as moot in view of the autogrant of the ePetition filed concurrently with this petition.  The ePetition to revive this application filed electronically on January 5, 2022 was granted the same day.  Thus, this application was revived on January 5, 2022.  

 
Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.
 
 
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions